Citation Nr: 1535194	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-46 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a skin disability of the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1982 to August 1982, April 1983 to December 1984, January 1985 to January 1989, and February 1992 to May 1992.  He also had periods of active duty for training (ACDUTRA) from June 1978 to September 1978 and April 1991 to November 1991 and various periods of inactive duty for the Florida Air National Guard from November 1995 to October 2003.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was remanded by the Board in February 2014, October 2014, and March 2015 for further development, and it now returns to the Board for appellate review.


FINDINGS OF FACT

1.  A disability manifested by right wrist pain is not shown to have been incurred in or aggravated during service and is not shown to constitute a qualifying disability.  

2.  A disability manifested by right knee pain is not shown to have been incurred in or aggravated during service and is not shown to constitute a qualifying disability.  

3.  The Veteran's skin disability of the back, diagnosed as notalgia paresthetica, was not manifest during active service, is not related to active service, and is not attributable to any period of ACDUTRA or Persian Gulf War service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right wrist disability are not met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

2.  The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

3.  The criteria to establish service connection for a skin disability of the back are not met.  38 U.S.C.A. § 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated October 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  Furthermore, it has been documented in the record that attempts have been made to retrieve the Veteran's complete service medical records, to include various responses from the Marine Corp Reserves in Newburgh, New York.  A formal finding of partial unavailability of the service medical records was entered into the record by the RO.  The Board is cognizant of a heightened duty to consider resolving reasonable doubt in favor of the claimant when service records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The analysis below has been undertaken with that heightened duty in mind.

VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection can also be established for disability due to injury, but not disease, incurred or aggravated in the line of duty during a period of INACDUTRA. 38 U.S.C.A. § 101(2), (23), (24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a)-(d) (2014).  Presumptive periods generally do not apply to periods of ACDUTRA or INACDUTRA.  38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1) (2014).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Veteran. App. 518 (1996).  




Right Wrist and Right Knee Disabilities

The Veteran contends that right wrist and right knee disabilities are due to service.  After considering the evidence of record, the Board finds that the most persuasive evidence of record shows no diagnosed disability of the right wrist or right knee.  

A January 1994 report of medical history notes the Veteran denied having ever had or presently having a trick or locked knee or arthritis.  A November 1988 report of medical examination at separation revealed a normal clinical evaluation for the upper and lower extremities.  In an October 2009 report of medical history, the Veteran again denied a trick or locked knee.  In a March 2001 applicant medical prescreening form, the Veteran denied painful joints.  

A March 2004 neurologic followup treatment record in the Veteran's Social Security Disability records notes that the Veteran reported the use of a wrist spring on the right wrist at night. 

A March 2014 VA examiner noted a review of the claims file and the Veteran's reports of right knee pain in service due to repetitive overuse during physical training and field exercises particularly while running in boots.  The diagnosis was right knee strain.  The examiner noted diagnostic testing had not been performed. 

A March 2014 VA examiner noted a review of the claims folder and the Veteran's report of right wrist injury sustained during an in-service football game.  The diagnosis was right wrist tendinitis.  The examiner noted diagnostic testing had not been performed.  

The March 2014 VA examiner expressed negative opinions of relationship to service for the right wrist, right knee, and skin disorder based upon an absence of treatment in service.  As a rationale must consider the Veteran's reports about readily observable in-service symptoms, events, and post-service symptomatology, the Board finds that opinion of lower probative value. 

The December 2014 VA examiner stated he was not sure whether or not the right wrist disability was attributable to the Veteran's time in service and that he ordered right wrist x-rays to help make that determination.  

The December 2014 VA examiner expressed a negative opinion for the right knee disability and based the rationale on the lack evidence of increased pain, weakness, fatigability, incoordination, and decreased functional ability related to repetitive use or flare-ups. 

A May 2015 VA examination found there was no diagnosis for the right knee.  The examiner noted a review of the claims file including a post service record by a nurse, dated September 2011, indicating the Veteran reported pain in the knees for more than 10 years and the Veteran's reported onset of right knee pain in 1992 while setting up satellite equipment in service.  Physical evaluation revealed pain on motion that did not result in functional loss.  May 2015 diagnostic testing revealed no displaced fracture, dislocation, abnormal periarticular soft tissue calcifications or substantial changes of erosive or degenerative arthritis.  The impression was no osseous abnormality.  

The May 2015 VA examination found there was no diagnosis for the right wrist.  The VA examiner noted the Veteran's report of an in-service injury and noted objective evidence of localized tenderness, and pain on palpation of the joint and associated soft tissue.  A review of a May 2015 diagnostic testing revealed no acute fracture, dislocation, nor soft tissue swelling.  The impression was no acute abnormality. 

The May 2015 VA examiner opined that the wrist and knee disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The stated reason was that the service treatment records and post-service records were silent for treatment or diagnosis of any right wrist or knee condition.  The examiner also stated that physical examination findings included subjective symptoms that only included pain with motion in the knee and wrist and decreased strength in the wrist from decreased effort.  The examiner concluded that there were no joint deformities, crepitus, instability, effusion, erythema or warmth found on examination. 

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As a lay person, the Veteran is competent to report on that which is within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, he is competent to report experiencing pain in the right wrist  and right knee.  However, the Veteran is not competent to provide a diagnosis referable to the underlying pathology of any right wrist and right knee pain.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a medical finding of pathology related to the right wrist and right knee pain, there is no basis to find a disability or disease for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In addition, the Board finds that the right wrist and right knee pain do not constitute qualifying chronic disabilities for which service connection can be granted based on Persian Gulf War service.  38 C.F.R. § 3.317 (2014).  While muscle and joint pain are among the listed signs or symptoms that could be indicative of an undiagnosed illness, in order to establish service connection the evidence must show that the claimed disability manifested to a degree of 10 percent or more disabling.  38 C.F.R. § 3.317(a)(1)-(b) (2014).  The evidence must show objective indications of chronic disability, which means both signs in the medical sense of objective evidence perceptible to an examining physicians and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (2014).  The May 2015 examiner found only subjective symptoms, which no objective signs perceptible to an examining physician.  The examiner stated that physical "exam findings included subjective symptoms only (pain with motion in knee and wrist and decreased strength in wrist from decreased effort)."  Therefore, the Board finds that examination did not find the objective presence of signs indicating a disability and thus service connection cannot be granted using that examination.  Furthermore, that examination found that whatever wrist or knee disability was claimed was less likely incurred in service or caused by the claimed service injuries.

A March 2014 VA examiner diagnosed right knee strain and right wrist tendonitis.  Therefore, based on that examination the Board cannot grant service connection pursuant to 38 C.F.R. § 3.317 as the Veteran's disabilities were diagnosed at that examination.  The March 2014 examiner found that knee and wrist disabilities were less likely related to service, but noted as rationale only that they were not shown in service, which is insufficient rationale as the Veteran's lay assertions were not considered.  However, the May 2015 examiner considered the Veteran's lay history and found that any right wrist or knee disability was less likely related to service or the claimed service injury.

Therefore, the Board finds that the competent and objective medical evidence of record weighs against the claim.  The Veteran has not submitted any medical evidence that supports the claim.  While the Veteran is competent to report that which comes to him through his senses, the Board finds that his contentions are no adequate to support an allowance of the claim.  A finding of a qualifying disability pursuant to 38 C.F.R. § 3.317 requires objective signs, and thus the Veteran's subjective contentions cannot support a grant of service connection pursuant to 38 C.F.R. § 3.317 in the absence of objective corroboration.  Furthermore, the Veteran's contentions that he has a disability related to overuse and a wrist injury in service are outweighed by the opinion of a medical profession that the current complaints are not less likely related to service.  The Board finds that the physician's opinion is more persuasive because of the training and medical expertise of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a right wrist disability and right knee disability and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

The Veteran contends that a skin disorder on the back is related to periods of service.

Service medical records are negative for complaints, findings, or diagnosis of a skin disability of the back, to include notalgia paresthetica.  The service medical records contain a May 1991 assessment of PFB under control.  A November 1988 report of medical examination at separation revealed a normal clinical evaluation for the skin/lymphatics.  In an October 2009 report of medical history, the Veteran denied having, or having had, any skin disease.

A July 2000 private medical record shows the Veteran complained of dark spots and discoloration to the face over the past three years.

A review of VA treatment records shows in a September 2007 dermatology consultation, the Veteran reported skin lesions on the mid back since 1994 diagnosed on consultation as notalgia paresthetica.  In September 2007, the Veteran reported the back lesion increased in size.  An August 2007 record shows the Veteran reported itchy rash in a patch on his back since a 1996 diagnosis.  In February 2008 there was a diagnosis of pruritus right mid back.  A December 2007 note shows the Veteran reported persistent itchy skins lesion of the right mid-back since 1994.  The diagnosis was pruritus right mid-back and lichen simplex chronicus right mid-back, possible component of notalgia paresthetica.  An April 2008 note shows shave biopsy of the left infra axillary showed skin tag.  A May 2010 primary care initial evaluation note review of systems shows that the Veteran denied any new or non-healing skin lesions and physical examination revealed no rash or ulcerations.

In a December 2010 letter, the Veteran's spouse indicated that the Veteran scratched the skin irritation on his back until it bled.

A review of the private dermatology record shows skin ointments were prescribed in December 2007.  An August 2011 private treatment record states that the Veteran had spongiotic dermatitis of the mid-back.  

A December 2014 VA examiner expressed a negative opinion for the skin disability indicating there was no evidence of any current dermatological rash and that the Veteran had not been diagnosed with any particular rash by a dermatologist and was simply experiencing a sensation of itching which is not a diagnosis but rather a symptom.  The Board notes that service connection may be granted if a disability existed at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolved prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, this opinion is afforded minimal probative value.

A May 2015 VA examiner noted a review of the Veteran's service medical records, Department of Defense Separation documents, VA treatment records, and civilian medical records.  A diagnosis of spongiotic dermatitis resolved and notalgia paresthetica was noted.  The VA examiner discussed the Veteran's medical history and noted a 2001 Air Force enlistment examination and January 1994 periodic examination were silent for any skin condition of the back.  The VA examiner addressed the Veteran's post-service medical history.  Physical examination revealed no rash on examination.  Present on examination was a patch on the right to mid to upper back of hyperpigmented slightly hyperkeratotic skin with horizontal markings consistent with scratching.  The examiner opined that it was less likely as not that the skin condition was related to exposure to environmental hazards during service in Southwest Asia.  The examiner noted that Veteran was found to have dermatitis on skin biopsy in 2011 and the Veteran stated the rash was present since 1994.  The dermatitis had resolved, but the Veteran continued to have pruritus to the area which had been diagnosed by dermatology to likely represent notalgia paresthetica.  The examiner noted the Veteran's history of chronic back pain which was thought to be the underlying cause of notalgia paresthetica due to impingement of the dorsal ramus of thoracic nerve roots.  The May 2015 VA examiner noted agreement with the assessment of notalgia paresthetica by dermatology, as the rash approached but does not cross the midline of the back.  The VA examiner considered post-herpetic neuralgia as another possible diagnosis, but noted there was no documented history of shingles.  Finally, the examiner noted notalgia paresthetica was a diagnosable condition with an etiology which is thought to be due to underling thoracic spine disease.  

In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a skin disability of the back.

Initially, the Board notes that the Veteran's skin disability of the back has been diagnosed as notalgia paresthetica, and resolved dermatitis, which are known clinical diagnoses.  Service connection under 38 C.F.R. § 3.317 for an undiagnosed illness based on Persian Gulf War service is therefore not applicable.  

In addition, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability of the back, to include notalgia paresthetica, as it is not shown that the condition was incurred during a period of active service, to include a period of ACDUTRA.  A review of the service medical records shows that the Veteran had no skin complaints, other than pseudofolliculitis barbae, during service.  There is no record showing that the Veteran had complaints of, received treatment for, or was diagnosed with a skin disability of the back during active service or during a period of ACDUTRA.  At the time the Veteran was diagnosed with notalgia paresthetica in September 2007, the Veteran was not in active service nor in a period of ACDUTRA.  Moreover, there is no evidence that the Veteran's notalgia paresthetica or any skin disability of the back had its onset or was aggravated during a period of ACDUTRA.  Significantly, there is no medical evidence or opinion suggesting a medical nexus between the Veteran's a skin disability of the back and active duty service or any period of ACDUTRA.

The Board has considered the lay reports by the Veteran and his spouse of a current skin disorder of the back that had its onset in service and has continued since that time.  The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as itchy/patchy skin symptomology on the back.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also finds that the Veteran's and his spouse's statements in regard to the presence of itchy/patchy skin symptomology on the back to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence is credible).  

In this case, the record does not show, nor does the Veteran contend, that he or his spouse has specialized education, training, or experience that would qualify him to provide medical opinion on the etiology of o a skin disability of the back.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told him that any skin disability of the back is related to active service.  The Veteran has not presented any competent evidence relating notalgia paresthetica or any skin disability of the back to service.  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service.

The only competent medical opinion to address the relationship between any skin disability of the back and service weighs against the claim.  The Veteran has consistently reported itchy/patchy skin symptomology of his back with an onset of 1993 or 1994.  Various VA examiners have noted his reported symptomology manifested as dermatitis, pruritus, lichen simplex chronicus, and notalgia paresthetica.  In December 2007, a VA clinician indicated that lichen simplex chronicus is a component of notalgia paresthetica.  The May 2015 VA examiner indicated that the dermatitis was identified on skin biopsy in 2011 and as reported by the Veteran had resolved, but continued as pruritus in the area of the back.  The May 2015 VA examiner opined that the notalgia paresthetica had been diagnosed by dermatology and was related to a history of chronic back pain based on the presentation of the rash on the Veteran's back.  The Veteran has not established service connection for any back disability, therefore secondary service connection is not for consideration.  38 C.F.R. § 3.310 (2014).

The Board finds that the May 2015 VA medical opinion is entitled to greater probative weight that the Veteran's lay assertions as the examiner reviewed the claims folder including the various skin diagnoses of record and provided a complete rationale for the opinion provided.  The May 2015 VA examiner discussed the pathology of the Veteran's symptoms and provided a medically based reason why the Veteran's non service-connected back pain is the underlying cause of the notalgia paresthetica.  The Board finds that is the most persuasive evidence of record.

As the preponderance of the evidence is against the claim for service connection for a skin disability of the back, to include notalgia paresthetica, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a skin disability of the back is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


